Harron,
dissenting: I believe respondent’s delivery of the transferee notice constitutes substantial compliance with the statute. If it is true that the notice which was mailed was not sent to the “last known address”, nevertheless the error was corrected and delivery was actually made to the last known address. It seems to me to be highly technical to hold that because the notice which had been mailed was later delivered (by hand) to the correct address, the statute is not met. There is no question here about the date from which started the ninety-day period within which a petition with this Board could be filed. The determination of the question at issue should not be affected by a deflection in the direction of some other question not present. To decide the question at issue in respondent’s favor does not predetermine a future decision of any other question. But, if the other question were also presented here, I believe it would not be illogical or outside the scope of a fair application of the statute to say that the date of delivery by respondent’s employee is that date from which the ninety-day period begins to run.